                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 CITY OF BIRMINGHAM FIREMEN’S AND                  MEMORANDUM DECISION AND
 POLICEMEN’S SUPPLEMENTAL                          ORDER GRANTING MOTION FOR
 PENSION SYSTEM, Individually and On               APPOINTMENT AS LEAD PLAINTIFF
 Behalf of All Others Similarly Situated,          AND LEAD COUNSEL

                        Plaintiffs,                Case No. 1:19-cv-128 JNP
 v.
                                                   District Judge Jill N. Parrish
 PLURALSIGHT, INC., AARON
 SKONNARD, and JAMES BUDGE,                        Magistrate Judge Dustin B. Pead

                        Defendants.


       This case is referred to the undersigned from Judge Jill Parrish. (ECF No. 83.) Pending

before the court is a Motion for Appointment of Lead Plaintiff and Appointment of Lead

Counsel. (ECF No. 76.) The court has reviewed the parties’ submissions and determines that oral

argument is unnecessary. DUCivR 7-1. As set forth below the court grants the motion.

                                        BACKGROUND

       This is a securities fraud class action. The Indiana Public Retirement System and Public

School Teachers’ Pension and Retirement Fund of Chicago (collectively, the Pluralsight

Institutional Investors Group or Movant) seek an order from the court: “(i) appointing Movant as

Lead Plaintiff on behalf of itself and all persons and entities other than Defendants who

purchased or otherwise acquired Pluralsight, Inc. (“Pluralsight”) common stock between August

2, 2018, and July 31, 2019 (the “Class Period”), … and (ii) appointing the law firm of Cohen

Milstein Sellers & Toll PLLC (“Cohen Milstein”) to serve as Lead Counsel and Clyde Snow &

Sessions, P.C. (“Clyde Snow”) as liaison counsel.” (ECF No. 76 p. 3.) Plaintiffs claim that
owners of Pluralsight common stock during the Class Period suffered losses based on the

omissions and misrepresentations of Defendants.

                                           DISCUSSION

       The determination of a lead plaintiff is governed by the provisions found in the Private

Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-4. The PSLRA

provides a rebuttable presumption,

       that the most adequate plaintiff ... is the person or group of persons that—

       (aa) has either filed the complaint or made a motion in response to a notice ...;

       (bb) in the determination of the court, has the largest financial interest in the relief
       sought by the class; and

       (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
       Procedure.

15 U.S.C. § 78u–4(a)(3)(B)(iii)(I)(aa)–(cc). This presumption “may be rebutted only upon proof

... that the presumptively most adequate plaintiff—(aa) will not fairly and adequately protect the

interests of the class; or (bb) is subject to unique defenses that render such plaintiff incapable of

adequately representing the class.” Id. § 78u–4(a)(3)(B)(iii)(II). The court finds all three

requirements are met by Movant.

       First, Movant filed a timely motion to be appointed lead plaintiff in the Southern District

of New York, where the case was originally filed, before it was transferred here. (ECF No. 26.)

Movant now renews that motion.

       Second, Movant alleges it “suffered combined losses of approximately $2,349,965 as a

result of the alleged misconduct”. (ECF No. 76 p. 2.) This looks to be the largest financial loss

and other competing plaintiff groups have withdrawn because they do not have the largest

financial interest. (ECF No. 47, ECF No. 50.)




                                                  2
        Third, on the record currently before the court, the Pluralsight Institutional Investor

Group also satisfies Rule 23. Rule 23 provides that a plaintiff may sue as a class representative

if:

        (1) the class is so numerous that joinder of all members is impracticable, (2) there
        are questions of law or fact common to the class, (3) the claims or defenses of the
        representative parties are typical of the claims or defenses of the class, and (4) the
        representative parties will fairly and adequately protect the interests of the class.


Fed.R.Civ.P. 23(a). In considering the instant motion for appointment of lead plaintiff, “it is

proper to limit a court's inquiry into the final two prongs of Rule 23(a), typicality and adequacy.”

Meyer v. Paradigm Med. Indus., 225 F.R.D. 678, 680 (D. Utah 2004) (citing In re Ribozyme

Pharm., Inc. Sec. Litig., 192 F.R.D. 656, 658-597 (D. Colo. 2000)).

        Typicality exists where the “injury and the conduct are sufficiently similar.” Adamson v.

Bowen, 855 F.2d 668, 676 (10th Cir.1988). Here, Movant satisfies this requirement because, like

the other class members, they purchased Pluralsight stock during the class period at prices

allegedly inflated due to Defendant’s misrepresentations that led to alleged damages. The court

finds that typicality is met.

        Under Rule 23(a)(4)’s adequacy requirement “the representative parties [must] fairly and

adequately protect the interests of the class.” “The PSLRA directs courts to limit [their] inquiry

regarding adequacy to the existence of any conflicts between the interests of the proposed lead

plaintiffs and the members of the class.” In re Ribozyme, 192 F.R.D. at 659 (citing Fischler v.

AMSouth Bancorporation, 1997 WL 118429, *3 (M.D.Fla. Feb.6,1997)). This threshold is

fulfilled by meeting two requirements. First, there must be an absence of potential conflict

between the named plaintiffs and other class members. See id. Second, the “counsel chosen by

the representative parties is qualified, experienced and able to vigorously conduct the proposed




                                                  3
litigation.” Id. Based on the court's review of the materials before it, Movant consists of two

sophisticated institutional investors that are adequate representatives of the class. There is no

evidence before the court of a conflict between the group members and other class members.

Further, proposed counsel are experienced and there is no reason for the court to presume they

will not vigorously pursue this litigation. Consequently, the court finds that Movant meets the

requirement of Rule 23(a)(4). And, the court approves of Movant’s choice of counsel. See 15

U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa) (providing that the court should not disturb lead plaintiff’s

choice of counsel unless they “will not fairly and adequately protect the interests of the class“).

        Finally, “Defendants take no position at this time regarding (i) the appointment of lead

plaintiff(s) or (ii) the proposed lead plaintiffs’ selection of lead counsel.” (ECF No. 81 p. 2.)

Defendants aver that they intend to file a motion to dismiss the complaint, which is common in

securities fraud class actions. When a motion to dismiss is filed, “all discovery and other

proceedings [are typically] stayed during the pendency of any motion to dismiss”. PRIVATE

SECURITIES LITIGATION REFORM ACT OF 1995., PL 104–67, December 22, 1995, 109

Stat 737. Thus, there is no reason at this juncture for Defendants to oppose Movant’s request to

be selected as lead plaintiff.

                                              ORDER

        Accordingly, it is HEREBY ORDERED that the Pluralsight Institutional Investors

Group’s Motion for Appointment of Lead Plaintiff and Appointment of Lead Counsel. (ECF No.

76.) is GRANTED.

                  DATED this 25 March 2020.



                                               Dustin B. Pead
                                               United States Magistrate Judge



                                                  4
